DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-8, 10-26, 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, the following limitation(s) in combination with the remaining claimed limitation: 
With regards to claims 1, 7, 15  a control voltage generation circuit coupled between the second node and ground and configured to generate the control voltage as tracking retention noise margin (RNM) of the memory array, the control voltage rising as the RNM decreases; wherein the virtual ground generation circuit comprises: a first branch comprised of at least one diode coupled n-channel transistor coupled between the virtual ground voltage node and ground, the virtual ground voltage being generated at a drain of the at least one diode coupled n-channel transistor; and a second branch comprised of an n-channel transistor that enables or disables the second branch in response to the control voltage, the second branch being coupled in parallel with the first branch.
With regards to claims 12 and 30, monitoring retention noise margin (RNM) of the memory array; asserting a control signal in response to the RNM decreasing below a threshold RNM value; and lowering the virtual ground voltage and/or raising the virtual supply voltage in response to assertion of the control signal by turning on a transistor connected with a diode coupled transistor to thereby generate the virtual ground voltage and/or the virtual supply voltage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824